DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Group II in the reply filed on 21 July 2021 is acknowledged.
Claims 2-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 20, the phrase “metalized layer is formed on the first polymeric layer” renders the claim indefinite because based on the specification at [0050] and instant claim 21, “metalized layer” in this instance appears to refer to the metal layer formed on the polymeric layer, which together form the first polymeric layer.  Examiner recommends changing “metalized” to “metal” to avoid confusion. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 15 of U.S. Patent No. 10,766,679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach all the limitations of the instant claims and additionally the specific compositions of the layers.  Therefore it would have been obvious to one of ordinary skill in the art that the specific blister package of the .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merical et al. (US 2007/0160789 A1).
Regarding claims 16-17 and 19-20, Merical discloses a blister package for pharmaceuticals and nutraceuticals in the form of pills and tablets, comprising a multi-layer first film structure comprising a product contact layer, an adhesive layer, a desiccant layer, and adhesive layer and a barrier layer, sealed to a second film structure comprising a product contact layer, an adhesive layer, a desiccant layer, an adhesive layer and a barrier layer, wherein the first film structure comprises cavities for containing the products, it also appears from Fig. 9 that the second film may comprise cavities as well (abstract, [0022], [0086]-[0096], [0100], Fig. 9), wherein the barrier layers (i.e. either barrier layer of the first and second films could be considered the first polymeric layer and flat film) in the first and second films may comprise PET or metallized substrates such as metallized polyester (i.e. flat film includes a metallic foil, the flat film covers cavities defined in the plurality of receptacle portions and a flat surface of the flat film extends over each of the cavities; metalized layer is formed on the first polymeric 
It appears that Merical teaches that the blister package may be thermoformed ([0065], [0089]).  Alternatively, if Merical does not disclose “thermoformed” as claimed for the specific embodiment in Fig. 9, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.

Regarding claim 17, it appears that the second film structure is domed as shown in Figure 9.  Alternatively, while there is no specific disclosure that the cavities (i.e. receptacles) are dome shaped, it is the examiner’s position that it would have been obvious to make them domed shaped depending on the product to be packaged in the cavities and for aesthetic purposes.
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merical et al. (US 2007/0160789 A1), as applied to claim 17 above, in view of Williams (US 2002/0162562 A1).
Regarding claim 18, Merical discloses all of the claim limitations as set forth above.  Merical does not disclose that the receptacle portions contain compressed tobacco products in the form of tablets.
	Williams discloses a smokeless tobacco product comprising tobacco compressed into a tablet for use as an alternative to cigarettes ([0018]-[0019]).  
	Merical and Williams are analogous art because they both teach about medicinal tablets.  It would have been obvious to one of ordinary skill in the art to package the . 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merical et al. (US 2007/0160789 A1), as applied to claim 16 above, in view of Carespodi et al. (US 2006/0141241 A1).
Regarding claim 21, Merical discloses all of the claim limitations as set forth above.  Merical does not disclose that the first polymeric layer includes metalized PET and the metal includes aluminum, copper, silver, gold, brass, bronze or any combination thereof.
Carespodi discloses multi-layered structures comprising barrier layers, wherein the barrier layer may be metallized PET using aluminum as the metal layer ([0089]).
Merical and Carespodi are analogous art because they both teach about multi-layered structures comprising barrier layers.  It would have been obvious to use metalized PET using aluminum as the metal layer of Carespodi as the metalized polyester barrier layer of the blister package of Merical in order to provide a blister package having good barrier properties and because doing so would amount to nothing more than using a known material for its intended use in a known environment to accomplish an entirely expected result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.